Exhibit 10.1

EXHIBIT A

AMENDMENT TO

OREXIGEN THERAPEUTICS, INC. 2007 EQUITY INCENTIVE AWARD PLAN

Section 3.3 of the Plan is hereby amended in its entirety to read as follows:

3.3     Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Article 12, the maximum
number of shares of Stock with respect to one or more Awards that may be granted
to any one Participant as Qualified Performance-Based Compensation during any
fiscal year of the Company (measured from the date of any grant) shall be
1,500,000; provided, however, that the foregoing limitation shall not apply to
Inducement Awards, to any Award, or any portion of an Award, which is not to be
treated as Qualified Performance-Based Compensation, or prior to the Public
Trading Date and, following the Public Trading Date, the foregoing limitation
shall not apply until the earliest of: (a) the first material modification of
the Plan (including any increase in the number of shares of Stock reserved for
issuance under the Plan in accordance with Section 3.1); (b) the issuance of all
of the shares of Stock reserved for issuance under the Plan; (c) the expiration
of the Plan; (d) the first meeting of stockholders at which members of the Board
are to be elected that occurs after the close of the third calendar year
following the calendar year in which occurred the first registration of an
equity security of the Company under Section 12 of the Exchange Act; or (e) such
other date required by Section 162(m) of the Code and the rules and regulations
promulgated thereunder. For the avoidance of doubt, (i) the Compensation
Committee may grant Awards in excess of the foregoing limitation, but the
portion of any Award granted in excess of such limitation shall not be treated
as Qualified Performance-Based Compensation, and (ii) unless otherwise specified
by the Compensation Committee, the portion of any Award that could otherwise
qualify as Qualified Performance-Based Compensation (without regard to such
limit) will be treated as being subject to such limit (up to the limit) in the
order granted, and the portion of any Award granted in excess of such limit
shall be treated as not being Qualified Performance-Based Compensation.